Sognier, Judge,
dissenting.
“ ‘ “In exceptional circumstances, especially in criminal cases, appellate courts, in the public interest, may, of their own motion, notice errors to which no exception has been taken, if the errors are obvious, or if they otherwise seriously affect the fairness, integrity or public reputation of judicial proceedings.” [Cit.]’ [Cits.]” (Emphasis supplied.) Almond v. State, 180 Ga. App. 475, 480 (349 SE2d 482) (1986) . See also Taylor v. State, 186 Ga. App. 113, 114-115 (366 SE2d 422) (1988); Kearney v. State, 184 Ga. App. 64, 66 (360 SE2d 633) (1987) . The law of this state provides that a defendant in a felony case may not be convicted on the uncorroborated testimony of an accomplice. OCGA § 24-4-8; Thurston v. State, 186 Ga. App. 881-882 (1)(368 SE2d 822) (1988). Since there is no evidence insofar as the participation and identity of the accused is concerned, to connect the accused with the crime independent of the accomplice’s testimony, West v. State, 232 Ga. 861, 865 (2)(209 SE2d 195) (1974), I dissent.